Herlihy, J.
Appeal by the claimant from a judgment of the Court of Claims awarding the sum of $6,500 to it for direct and consequential damages resulting from a highway appropriation. Prior to the appropriation the claimant owned two acres of land about one mile from Middletown and situated at a highway intersection. The land was improved with a building in which the claimant conducted a restaurant business and with blacktopping for parking purposes. The appropriation was of a triangular *630portion fronting on the intersecting highways and consisting of about 0.125 acre. This area had been used for parking purposes in conjunction with the restaurant business. The trial court rejected the values of the claimant and adopted the appraisal of the State. We perceive no basis for any complaint on the part of the claimant as to the adoption of the State’s before values for the subject premises, and limit our consideration to the question of damages. The claimant’s expert had opined that the front portion of the subject premises was of greater value than the land to the rear and thus obtained a greater value for the land appropriated. It appears that a question of fact was presented as to consequential damage in relation to the adequacy of parking facilities remaining after the appropriation for the business use and the determination of the trial court should be sustained in that regard. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Herlihy, J.